Citation Nr: 0020431	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-50 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
September 1967.  


This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1994 rating decision from the 
Hartford, Connecticut Department of Veterans Affairs (VA) 
Regional Office (RO).  Due to the relocation of the veteran, 
jurisdiction of his claims have been assumed by the RO in St. 
Petersburg, Florida.  

The Board, in pertinent part, remanded the issue of 
entitlement to an increased evaluation for PTSD in March 
1998, and it has since been returned for further appellate 
review.  

The Board has recharacterized the issue as entitlement to an 
initial evaluation in excess of 50 percent for PTSD because 
the record indicates that the initial rating decision 
granting the 50 percent rating for PTSD was appealed and has 
never become final.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board finds that the veteran's claims of entitlement to 
an increased rating for PTSD and TDIU are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a); that is, 
plausible claims have been presented.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).

In general, an allegation of increased disability (including 
TDIU) is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  The veteran's assertions concerning the 
severity of his PTSD (that are within the competence of a lay 
party to report) are sufficient to conclude that his claim 
for an increased evaluation for that disability is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

The Board initially notes that the RO denied entitlement to 
TDIU in March 2000.  In subsequent memoranda, the veteran's 
representative indicated disagreement with the RO's denial of 
entitlement to TDIU.  38 C.F.R. § 20.201 (1999).

There is no indication that the veteran was ever provided 
with a Statement of the Case (SOC) pertaining to the claim 
for entitlement to TDIU.  When there has been an initial RO 
adjudication of a claim and a notice of disagreement (NOD) 
has been filed as to its denial, the veteran is entitled to 
an SOC, and the RO's failure to issue an SOC is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993). 

The evidence of record documents a long history of marginal 
employment and unemployment, primarily unemployment, dating 
back to 1991.  It also documents a long history of 
psychiatric treatment for PTSD and depression.  VA progress 
notes have documented the veteran's history of unemployment 
and his failed attempts to obtain employment.  However, these 
records do not clearly discuss the reason for his inability 
to gain employment; for the most part, they merely document 
his continuing difficulty with gaining employment without 
commenting as to why he has had such difficulty.  

During the June 1999 VA examination, the veteran reported 
that his on-the-job stress had lead to a relapse of alcohol 
consumption, which in turn lead to his being suicidal and his 
subsequent 1996 hospitalization.  

The June 1999 VA examiner concluded that the veteran's 
psychological symptoms appeared to affect him mostly in terms 
of his sleep.  However, the examiner also found that the 
veteran tended to keep to himself and had no contact with his 
family, thus making it difficult to judge his social 
functioning.  He went on to conclude that the veteran's 
occupational functioning was impaired by his physical 
problems and his inability to withstand stress in a regular 
job.  

The June 1999 VA examiner did not make a clear assessment of 
the actual level of impairment on social and occupational 
functioning resulting solely from the veteran's PTSD.  Nor is 
it entirely clear from the record as to why the veteran has 
been unable to obtain or retain employment.  

Therefore, the Board is of the opinion that a social and 
industrial survey, as well as another VA examination are 
necessary to clarify the impact of the veteran's PTSD.  See 
Peters v. Brown, 6 Vet. App. 540, 542 (1994); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

In light of the above, this case is remanded for the 
following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claims.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  After securing any 
necessary authorization or medical 
releases, the RO should attempt to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
identified whose records have not 
previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

2.  The RO should provide the veteran 
with a statement of the case in response 
to the notice of disagreement with the 
denial of entitlement to TDIU.  The RO 
should advise the veteran of the need to 
timely file a substantive appeal if he 
desires appellate review.

3.  The RO should arrange for a VA 
special psychiatric examination of the 
veteran for the purpose of ascertaining 
the true nature and extent of severity of 
his PTSD. 

The claims file, a separate copy of this 
remand, and the previous and amended 
criteria for rating mental disorders, 
should be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the 
examination, and the examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies, including psychological 
studies, should be accomplished.

The examiner should identify all of the 
symptoms or manifestations of the 
veteran's service-connected PTSD and 
offer an opinion as to how, and to what 
extent, the symptoms or manifestations 
affect the veteran's reliability, 
flexibility, and efficiency, and his 
social and industrial adaptability, in 
general.  



The examiner should also determine to 
what extent the veteran's subjective 
complaints are consistent with the 
examiner's objective findings.  

If there are other psychiatric disorders 
found, in addition to PTSD, the examiner 
should specify which symptoms are 
associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if so 
related, whether the veteran's PTSD has 
any effect on the severity of any other 
psychiatric disorder.

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), in relation to 
the veteran's impairment specifically 
resulting from PTSD.  The examiner must 
include a definition of the numerical GAF 
score assigned, as it relates to the 
veteran's occupational and social 
impairment.  If the historical diagnosis 
of PTSD is changed following examination, 
the examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  




The examiner must be requested to express 
an opinion as to the specific impact of 
the PTSD on the veteran's ability to 
obtain and retain substantially gainful 
employment, as opposed to other unrelated 
physical or mental impairments.  Any 
opinions expressed must be accompanied by 
a complete rationale.  

4.  The RO should arrange for the veteran 
to undergo a VA social and industrial 
survey.  The claims folder and a separate 
copy of this remand should be made 
available to and reviewed by the social 
worker prior to the interview of the 
veteran.

The social worker should comment on the 
degree of social and industrial 
impairment which the veteran experiences 
as the result of all of his disabilities, 
including all service-connected and 
nonservice-connected disabilities.  The 
social worker should then assess the 
specific impact of the veteran's PTSD on 
his employability.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and social and industrial survey to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to an initial 
evaluation in excess of 50 percent for 
PTSD.  In this regard, the RO should 
document its consideration of the 
applicability of the criteria of 
38 C.F.R. §§ 3.321(b)(1) (1999), as 
warranted.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


